Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 1 of 23

SENTENC|NG SUBM|SSION

U.S. v. Michael Arnstein
17-Cr-570(ALC)

Hon. Andrew Carter

United States District Judge
Southern District of New York

Submitted by:

Steven L. Brounstein
32 Court, St., Suite 408
Brook|yn, NY 11201
(718)875-5700
sbatty|aw@gmail.com

CaSe 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 2 of 23

introduction

l respectfully submit this sentencing memorandum with the attached
exhibits as my sentencing submission on behalf of my client |Vlichael Arnstein who is
scheduled to be sentenced on October 19th Nlr. Arnstein waived indictment and
pursuant to a plea agreement and pled guilty before the Court on September 15, 2017
to a one (1) count information charging him with 18 USC 371, conspiracy to forge a

judge’s signature

The Guide|ines and the Defenclant’s Obiections

l have reviewed the Pre-Sentence Report (PSR) with my client and we have a
number of objections thereto initia||y, our objection to the PSR is premised on the
finding in par. thirty one (31) that the base offense level is sixteen (16) pursuant to
USSG 2X1.1, 2J1.2(a) and (b)(3). ; instead we submit that the base offense is fourteen
(14) pursuant to USSG 2J1.2. ln fact, the Plea Agreement to which we Were a party
contemplates a base offense level of fourteen (14) pursuant to USSG 2J1.2(a), as well.
The Probation Department includes a two (2) level upward adjustment pursuant to
USSG 2Ji .2(b)(3) in their base offense level calculation lt is the position of the
Probation Department that the adjustment is warranted because “the offense invoived
the alterations or fabrication of a substantial number of documents and was othenNise
extensive in scope, planning and preparation” The Governmentr while not propagating

(16) sixteen as the appropriate base offense level, does agree with the inclusion of

1

CaSe 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 3 of 23

enhancement and that is refiected in the plea agreement We disagree with the
enhancement ‘. Nlr. Arnstein’s conduct in this matter was not extensive in scope---- it
involved similar documents with one goal removing a set of damaging, defaming false
URL’s from Google. The physical alteration of the documents was simply done,
utilizing an inexpensive piece of software that can be purchased and used by anyone
The URLS’s that were the subject of the forged orders all contained similar falsel
fraudulent and defamatory information regarding Mr. Arnstein’s company The scope
was targeted and minima|. When the URL’s were delisted, lVlr. Arnstein ceased his
activity. His actions were specifically limited and targeted in scope.

The net effect of eliminating this enhancement would result in a one (1) levei
benefit to Mr. Arnstein because with no enhancements the base offense level is
fourteen (14). He would then receive a two (2) level reduction for acceptance of
responsibility pursuant to USSG 3E‘l.1(a). Accordingly it is our position that the
appropriate adjusted offense level is twelve (12) resulting in a guideiines sentence of
ten (10) to 16 (sixteen) months, placing him in Zone C. However, given the very unique
circumstances of this offense, Nlr. Arnstein's clear and expeditious acceptance of
responsibllity, his desire to cooperate, and his exemplary background we urge the Court
to sentence Nlr. Arnstein a non-guidelines sentence that does not punish him with any
period of incarcerationl

Our next objection to the PSR is that paragraph sixty one (61) indicates that Nlr.

Arnstein has a gross income of $400,000.00 a month. The PSR is clearly in error. Tax

 

'The parties agreed to disagree over this enhancement

2

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 4 of 23

returns were submitted to the Probation Officer and Nlr. Arnstein met with the
Department of Probation. The $400,000 monthly income figure is the gross income to
his company which does not take into account employee wages, costs of goods,
manufacturing and other obligations related to the business i\/lr. Arnstein estimates
that his take~ home pay for 2106-2017 was approximately $120,000. We did notify the
Probation regarding this error, but it has not been corrected. l examined the financial
affidavit Nlr. Arnstein submitted to the F’robation Department. When asked to list his
business’s gross income he indicated that the gross was $400,000 while the net can
vary from months where the business lost $100,000 to When it made $100,000. During
the time that lVlr. Arnstein Was involved in the dispute that prompted his conduct that is
the subject of this proceeding1 his company in fact, lost money. The 3400,000 figure is
grossly inaccurate and inconsistent with the modest lifestyle lV|r. Arnstein iives. We ask

the Court to disregard the figure proffered by Probation.

The Statutoi_'y Sentencing Factors Pursuant to 18 USC 3553(3[

The guidelines are only one factor the Court is as the Court is required to
consider in making its sentence determination 18 U.S.C. 3553(a), reads in part;
Factors to be considered in imposing a sentence --The court shall impose a sentence
sufficient, but not greater than necessary, to comply with the purposes set forth in
paragraph (2) of this subsection The court, in determining the particular sentence to be
imposed, shall consider-

(1) the nature and circumstances of the offense and the history and

3

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 5 of 23

characteristics of the defendant

(2) the need for the sentence imposed;
(A) to reflect the seriousness of the offense, to promote
respect for the lawl and to provide just punishment for the
offense;
(B) to afford adequate deterrence to criminal conduct;
(C)to protect the public from further crimes of the defendant;

and

(D) to provide the defendant with needed educational or
vocational training, medical care, or other correctional
treatment in the most effective manner;

(3) the kinds of sentences available;

(4) the kinds of sentence and the sentencing range established

for- .....
(6) the need to avoid unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar conduct

The PSR, however, fails to detail the extraordinary history that led my client to
engage in this aberrant behavior which is very relevant when considering “the nature
and circumstances of the offense and the history and characteristics of the defendant”
as delineated in 3553(a)(1). Nlr. Arnstein unequivocally accepts full responsibility for his
conduct. He fully comprehends that his conduct was illegal, immoral and strikes at the
integrity of the justice system. He is deeply remorseful for his conductl and
understands that despite the circumstances that prompted him to act_that his conduct
was wrong and unacceptab|e. He grieves over his improper reaction to these
extraordinary circumstances and his conduct, and is hopeful that this Court will show
him mercy. Additionaily we want to stress to the Court that Mr. Arnstein or his company
received no financial gain as a result of is conductl his motivations were purely
defensive in an effort to save his business from the invidious and illegal conduct of
others who were beyond the reach of the law. ln an effort to resolve this matter prior to

iVlr. Arnstein's plea of guilt, we provided the Government with documents substantiating

4

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 6 of 23

much of what we state herein The purpose of providing them to the Government was
to try and resolve this matter without a plea of guilty. Clearly i failed in that effort and

am not going to burden the Court with these documents

Nlr. Arnstein is forty one (41) years old. He is married and has three (3) children
He resides in Yonkers, New York while his family resides in Hawaii. The reason for the
separation is the travel restrictions that were placed on him as a result of his bail and
the nature of his business travel. l have enclosed letters from his family members
recognizing his error while attesting to his good character (Exhibit A). lvlr. Arnstein has
absolutely no prior connections with the criminal justice system. lVlr. Arnstein grew up in
the New York area and attended school here. His only pursuit outside of his business
and family is that he is a dedicated long- distance runner and is very involved in the
promoting good health to others l have attached letters addressed to the Court that
describe the public/community service initiatives he has voluntarily engaged into for the
purpose of aiding others (Exhibit B). They detail the sacrifice of time and resources
promoting the health of the public . A number of the letters detail l\/lr. Arnstein's efforts
to promote the Woodstock Fruit festival, which is an event held every summer working
with others to improve their physical and mental health. He is the driving force behind
this event in a letter written by lVlichae| Oliva , he details the nature of lVlr. Arnstein’s
selfless work in this regard. lVlr. Arnstein is a world class marathon runner and
recognizes that in order to participate in these events it requires entrance fees
Together with others he promotes free running events in the Bronx to promote health
and exercise in under- served communities for those Who cannot afford to enter other

5

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 7 of 23

races He focuses on communities where the incidents of diabetes and obesity are
disproportionately high to promote healthy lifestyies to address these long term health
issues that ravage families and neighborhoods He is dedicated to individuals as well_
After Nlr. Arnstein completes the New York City Nlarathon, he goes back to the route to
aide Dave Fraser who suffers from cerebral palsy and participates with him until he
completes the course. lt may be dark and sometimes cold for |Vlr. Arnstein to do this
(particularly after he has run twenty six (26) miles competitively), but he is instrumental
in ensuring that Nlr. Fraser complete the race. This is an act of great human kindness,
he does this without seeking accolade or thanks, it is just an act of compassion and
decency.

l\/lr. Arnstein owns and operates the Natural Sapphire Company (NSC) of which
he is the President. lt is located in the Jewelry District of New York City. He employs
sixteen (16) people in New York and has a satellite office in Sri Lanka where he has an
additional twelve (12) employees The Natural Sapphire Company (NSC) was founded
in 1939 by his grandfather lVlr. Arnstein is the third generation of his family to own and
operate this business When Nlr. Arnstein succeeded his father, he took the business
in a different directionl given the advances in technology and growth of e~commerce.
NSC makes custom sapphire jewelry for clients all over the world including completed
articles of jewelry to other retailers They have a world renowned reputation for the
quality of the gems and artistry of their work. They had a steiiar reputation The
activities of others have tarnished that reputation along with the fact that it is known Mr.
Arnstein throughout lVir. Arnstein’s close knot industry that he has pled guiity to a felony.

The precious stories and jewelry business is one that is grounded in old- world

6

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 8 of 23

traditions Agreements with suppliers and wholesalers are not done with written
contracts; they are agreed to and instituted by oral promises and handshakes. The
reputation of the individuals and companies throughout the industry is of singular and
critical importance-- if an ethical rule or an agreement is violated, the ability to do
business is destroyedl When lVlr. Arnstein recognized that the nature of his business
had to change to reflect technology including sales through the internet, the manner in
which he did business would have to change too. Nlodernizing his business to process
transactions over the internet, Nir. Arnstein retained the services of Transpacific
Software Pvt (TPS) and a website and software developer based in lVlumbai, india in
2004. NSC hired TPS to develop and maintain the code for the software that would
allow NSC to engage and thrive in e-commence. Given that the bulk of NSC business
migrated to e-commence, it heavily relied on the expertise of TPS to conduct its
business TPS was owned and run by Prashant Telang. NSC over several years paid
over $1,000,000 to TPS for its services TPS developed the NSC inventory
management system and its website where an increasing number of NSC sales began
to take place The software TPS developed for NSC was proprietary in nature and
owned by NSC. Over the years TPS, continued to charge larger fees to NSC, which
NSC always paid in a timely fashion Despite the larger fees during the course of the
relationship, TPS became unreliable When NSC voiced displeasure with the
decreasing quality and efficiency of TPS services TPS responded by threatening to
“break" NSC’s system and thereby halt NSC’s ability to engage in commerce NSC was
held “hostage” in the cyber universe and thus continued to acquiesce to the demands of
the vendor, TPS. ln and around December 2010 NSC’s website and software systems

7

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 9 of 23

were further deteriorating and NSC began to look for another vendor to supply
assistance and services

Upon being informed by NSC that TPS services were no ionger needed, TPS
threatened NSC not with legal action (there was no formal contract and NSC’s
payments to TPS were current and up to date) but With blackmail indicating to NSC that
it could and would do great damage to NSC. NSC in turn and within their legal rights
requested a return of its legally owned proprietary software lt demanded that TPS turn
over to NSC the software to which it was legally entitledl TPS responded with an
extortionate threat of payment that at various times ranged frorn $150,000 to
st ,000,000. if the money wee net paid re rPs, Nsc threatened to embark en e
course of economic terrorism, a promise that was uitimately fulfilled. The ensuing
cyber terrorism caused NSC a great deal of harm. NSC tried numerous times to legally
address t_his attack, but failed to quell it, resuiting in NSC having to submit to TPS’s
extortion- laden tactics and demands

TPS/Prashant Telang Was able to coerce NSC because it had been hired to
buiid inventory management software and a public facing website for the sale of
gemstones and jewelry (NSC’s primary business) and thus had an intimate
understanding of every function of these systems Through third-party and employee
verification TPS built a multitude of ‘backdoor’ controlling access and functions in
NSC’s internat systems These ‘backdoor’ security breaches were meticulously
designed and built without any knowledge to NSC. Over a period of approximately 3
months (January through Nlarch of 201 1) TPS caused a massive amount of harm to
NSC. These pernicious attacks included systematic deletion of selective parts of NSC’s

8

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 10 of 23

database By design this occurred so slowly to mask TPS assauit on NSC so that it
would not be aware that TPS had access to NSC’s internal systems access to
customer information including email and credit card information and supplier
information in sum and substance TPS created a secret back door into ali aspects of
NSC’s business and Telangfi'PS used that door to wreak havoc on NSC’s three-
generation tong business reputation of integrity.

The systemic deietion of image files slowly and randomly occurred in a variety of
ways For example TPS would arbitrariiy change prices of products (i.e. indicate a
price 75% below normal) selectively and at random. TPS installed ‘kill switches’ that it
was able to operate in secret that prevented NSC’s inventory software system from
being used by selected users at random times to create confusion as to the cause of
the issue TPS enabled SQi_ injections etc. which caused NSC’s website to be
inaccessible or significantly broken and unusable TPS installed hidden code in NSC’s
website that automatically sent hidden confirmation emails directed to Prashant
Telang/TPS’s personal and alias emai| accounts This enabled Telang/TPS to closely
scrutinize and monitor NSC business and customers Then TPS would anonymously
harass clients who ordered from NSC to encourage them to cancel the sale or prevent
future business

One of the most egregious far reaching damaging courses of cyber-terrorism and
harassment was the theft of the domain www.NaturalSathireCompany.com. This
domain was purchased by NSC previously in 2004 for customers who forgot to add
“the" to NSC’s main URL address: ‘The Natural Sapphire Company.com’. TelanngPS
stole the URL by taking over the domain registration account to which he had

9

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 11 of 23

user/password credentials Telang updated the ownership registration to include his
name Telang/TPS then created a new Website without including the word ‘the’ --calling
it NaturalSapphireCompany.com. This allowed Telang/ TPS to hijack NSC’s business
and also allowed him to post maiicious defamatory lies about NSC on that site and
throughout the Web. The purpose was to divert and dissuade customers and potential
customers from shopping with lVir. Arnstein’s family business The
NaturalSapphireCompany.com. Negative reviews online are extremely damaging to all
businesses especially those that migrated from an old schooi, handshake practice and
one that was trying to reinvent itself by creating a new presence in a growing
marketplace i.e the web. The amount of falsely created negative reviews were
extensive and devastating TeianngPS posted approximately 500-600 false and
defamatory ‘reviews’ containing despicable lies about NSC or similar on dozens of
popular industry and consumer websites scam and complaint websites

in similar fashion Telang/TPS used knowledge web- based business and
dependency on reputations to further attack NSC. Throughout 2011 and 2012 Telang/
TPS registered similar URLS’s such as TheNaturalSapphireCompany.org f
NaturalSapphireCompany.co.uk, and similar names to post patently false and
defamatory remarks about NSC. TPS made great efforts to improve the organic
rankings (SEO) of these websites so that they were strategically positioned to appear in
search engine results next to NSC’s URL results This resuited in the attribution of this
false and negative information to NSC resulting in a continuing effort to destroy and ruin
Nlr. Arnstein’s business Similarly Telang/TPS through manipulation and access to
NSC’s software would reach out to past customers and send emaii warnings to them to

10

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 12 of 23

falsely advise them that NSC was unscrupulous and advised them to never shop with
NSC. Nlany of these customers were told that NSC would be selling credit card
information These past customers were falsely told that NSC was a complete scam
operation Prashant TelanngPS even included the customers credit card information
to create panic~ level fear of NSC and to terrorize NSC’s customers These actions
were designed to encourage customers to report NSC as a scam operation to credit
card processors .

in addition to the posting of negative comments Telang/TPS sought out positive
comments made by real customers of NSC on countless blogs, forums news/media
websites etc that mentioned NSC in a positive and accurate light and manner. He
would then post completely false malicious defamatory and unfounded comments
about NSC to push them to a less visible iocation and elevate the false negative ones t
Telang/TPS pushed viewers to review URL’s that Telang/ TPS created for the sole
purpose of compiling extraordinary lies about NSC, many of which may still be in
existence on the web. The statements promulgated and propagated by Telang/TPS
had absolutely no basis in fact and were not submitted by honest individuals or entities
Telangfl'PS posted false negative reviews on website throughout the internet, including
we|i known business review websites such as `i'rust Pilot and Yeip.

Mr Arnstein’s company Was under full attack and could not defend itseif. Nlr.
Telang through his referencing of the false negative reviews was able to persuade
Wikipedia to take down it NSC’s page and access recent “on line reviews" from Trust
Pilot and the Better Business Bureau who post unbiased reviews of companies that
have an online presence Which indicate the true nature of Nlr. Arnstein’s and NSC

11

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 13 of 23

business integrity NSC honest reviews are of the highest caliber in contrast to the
period of time during which NSC was under attack in the cyber world on a daily basis by
Telang/ TPS. Telang also posted false and defamatory reviews on ‘r’elp which resulted
in a negative rating. TeianngPS also persuaded Wikipedia to take down NSC’s page
claiming that NSC was nothing but a scam and a fraudulent actor.

TelanngPS modus operandi was to create dozens of false alias on very popular
industry chat-forums pretending to be extremely unhappy customers Extraordinary
efforts were made to mask his identity and fool viewers. Unprecedented numbers of
posts were made over an 18 month period. Telang bragged about his conduct, taunted
lVlr. Arnstein and threatened the iiveiihood of Nlr. Arnstein and his loyal long-time
employees This course of conduct persisted on sites throughout the web. Telang
threatened to continue his cyber attack on EBAY and Amazon. NSC had “web stores“
that doing commerce on EBAY and Amazon and were shut down by those entities
because of the false statements made by Telangfl'PS and NSC was in effect a scam.
|Vlr. Arnstein contacted the FBl about this specific threat . Telang/TPS tentacies spread
throughout the web affecting every area of NSC’s web based business Great efforts to
have NSC’s URL outgoing emails ‘blacklisted’ and added to UR|BL, UBE/UCE
(Unsolicited Bulk and/or Commercia| Emaii registrar) so NSC’s emaiis would be blocked
or automatically filtered to recipients spam folders of most major email hosts (e.g.gmail,
hotmai|, aoll and yahoo). This was carefully executed so that it remained undetected
by NSC for quite a long time After NSC discovered these fraudulent reports to
UR|BL/UBE/UCE the issues were finally resolved with extraordinary effort by Nlr
Arnstein and NSC. Telangfl'PS continued to work on getting NSC’s URL ‘blacklisted’..

12

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 14 of 23

Each effort to resist and repair these heinous assaults on NSC took its toll on lVlr.
Arnstein his business his reputation his employees some of whom sought other
employment fearing that NSC would go out of business and they would lose their jobs
The stress and difficulty in dealing with this had a negative effect on what had aiways
been a congenia| and productive work environment. l am enclosing letters from
employees and others in the jewelry business who can attest to the disruption caused
by these actions and Mr. Arnsteins reputation within the industry (Exhibit C).

Telangfl'PS’s harassment included impersonating employees of NSC. He
created email addresses using the stolen domain name (NaturalSapphireCompany),
pretending to be real employees of NSC, and emailing NSC’s vendors to get
information from about NSC’s business dealings Coupled with his pilfering of the
name “Natural Sapphire Company" he would send out emaiis with names of
employees particularly lVlr. Arnstein’s manager, “Evan” attaching his name to the
emails. This was coupled with a constant barrage of harassing emails and live chats in
which NSC would be denigrated and the employees were told that NSC would be going
out of business and they would be losing their jobs Emp|oyees were being cyber
attacked on both the receiving and sending side of emails

Another pernicious activity Telang/TPS engaged in was an activity known as
“click fraud". One of the ways Google bills customer and garners income is by placing a
business name at the top of a related search or on the side of the search results in
addition to paying for that placement every time the searching individual “clicks” on the
attached site Googie get a royaity. TPS openly taunted NSC about the hundreds of
dollars per day in false clicks it incurred due to TPS generated faise response to NSC’s

13

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 15 of 23

legitimate advertising campaigns An established and consistent baseline of NSC’s
PPC costs per month prior to attacks by Prashant Telang was $5-6k. it is
conservatively calculated that TPS’s click fraud campaign over a 16 month period
totaled at least $115,000, in additional costs . NSC had provided evidence to Google’s
billing department showing Telang’s/TPS’s boasts of the attacks his methods and how
they had gotten past Google’s click fraud filters in an effort to help Google address
criminal conduct by others Google refused to credit NSC’s account or assist in any
way during this hardshipl

Their cyber-terrorism extended to Telangfl'PS contacting consumers using
contact information stolen from NSC’s customer lists telling customers that NSC is not
protecting customer credit card informationl Receiving information regarding a vendor
is extremely disconcerting given how much commerce is consummated over the web
through the use of credit cards Learning that credit card information is not protected or
potentially being disseminated to others is disconcerting to a consumer and is
information that could clearly end the seller- buyer relationship going to the heart of
consumer confidence

Adding insult to injury, Telang/TPS began to give NSC’s proprietary software to
others and then attempted to registered NSC’s proprietary software as Teiangs/TPS’s
own property. Telang/TPS fraudulently obtained and issued a DN|CA to NSC’s website
host provider in an attempt to have NSC’s website taken down This caused enormous
stress and employee hours to fight this false allegation as well.

NSC suffered irreparable damages to its reputation with existing customers and
direct loss of potential customers Further NSC suffered near-irreparable loss of

14

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 16 of 23

confidence from the small and insulated precious gemstone trading community in New
¥ork City. This lack of revenue hindered NSC’s ability to make payments to vendors in
a timely matter; in addition to the fog of suspicion created from the immense false
reviews and rumors within the dealer community NSC has never been able to fully
recover its once perfect credit history within the industry. One of the oddities of the
jewelry business is that goods (gemstones diamonds sapphires etc) are generally
given to vendors with a handshake l discussed this earlier but is important to
understand the “old world code” of the jewelry business Contracts or notes are signed
and written agreements are not entered into. Transactions are done with a handshake
and promise lf one does not live up to commitments and obligations no one within the
industry will deal with that person or business in the future Thus, reputation is
everything, once besmirched ~-a business “out” of the tight knit group.

lVlr. Arnstein response to these attacks was to engage an “lT" firm to try and aide
him in quelling this act of cyber terrorism and some of the modalities instituted by
TelanngPS (Exhibit D). He made complaints and met with members of federal law
enforcement including the FBl. They conducted an investigation in good faith but
concluded that TeianngPS were based in india and they had no jurisdiction to pursue
Telang, he had no real footprint in the U.S. NSC contacted the state departmentl and
elected officials seeking their assistance to no avail (Exhibit E). He endeavored to get
law enforcement in india to take action and hired an attorney in india to aide him in this
but the indian authorities took no action (Exhibit F). He tried to get Google to remove
these defamatory URL’s but Google would not do it. He retained counsel Brett Lewis
Esq. who pursued this on two (2) fronts: he entered into negotiations with lvlr. Telang

15

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 17 of 23

which resulted in lVlr. Arnstein paying lVlr. Telang a $75,000 extortion payment to cease
his illegal conduct. Additionaiiy, Mr. Lewis did seek relief from the Court in the matter of
WalterArnstein inc. V. Transpacific Software PVTLtd.et all 11-cv-05079-AN and
received a default judgement with an order directing the fraudulent URLS be de-|isted.
(See Exhibit G). lV|r. Lewis diligently pursued a civil remedy to aid his client and rid him
of this pattern of defamatory conduct that in effect was bankrupting him and ruining his
three (3)generation famiiy- run business The letters which l previously referenced (see
Exhibit E) attest that TPS’s conduct threatened the livelihood of his employees too. l
am enclosing a letter from Mr. Lewis which succinctly summarizes the legal means lVlr.
Arnstein utilized to rid his business of what can only be characterized as economic
terrorism and Nlr. Lewis efforts to do that (Exhibit H)._. Without question lVlr. Arnstein
made great efforts to pursue his tormentors though legal means his criminal conduct
while inexcusable was a last resort

After the default judgement Was entered and the order to remove certain URL’s
was served upon Google, it came to lVir. Arnstein’s attention that a number of URL’s still
existed and when Google was asked to remove them they would only do so with
another court order. Mr. Arnstein paid Mr. Lewis a substantial amount of money for his
thus far successful services and when told that additional legal fees would be required,
only then did Mr. Arnstein engaged in the activity which resulted in this conviction Out
of utter frustration did he make the statement attributable to him on par. 24 of the PSR.
As a result of Telangfl'PC behavior Mr. Arnstein almost lost is business His sales
suffered as a result of the false defamatory language that Telang/TPS posted on the
web. He paid over $70,000 in legal fees after paying $75,000 in extortion to his

16

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 18 of 23

victimizer and was at wits end. Mr. Arnstein spent well over $100,000, in staff time
fighting to protect and defend itself against these persistent and varied attacks As
previously mentioned, NSC spent approximately $115,000 in click fraud to Googie,
i\/ioreover, NSC conservativer estimates lost sales in the range of $500,000 - $750,000
due to its damaged reputation lt took NSC three (3) years to rebuild its software
systems and website from the ground up which added $650,000 in costs to address the
damage caused by Telang/TPS.

Whiie the loss in income to Mr. Arnstein was devastating he tried to maintain his
staff. As a resuit of this he suffered the financial burden individuaily. His employees
had been with him for years and he could not have them bearthe burden of this war on
his business Thus, Nlr. Arnstein suffered great personal financial distress to the extent
that his home went into foreclosure and his personal credit was devastated.

in his frustration, Nir Arnstein contacted a "consulting firm" posing as attorneys
to seek advice on how to deal with this That firm suggested to him the notion of
preparing these orders That firm is currently under a federal investigation emanating
out of the United States Attorney’s office in the Eastern District of Pennsyivania. Mr.
Arnstein agreed to be interviewed by the supervising FBl agent AJ Pelzcar and
answered all of his questions and provided him with what we believe information that
may be pertinent to his investigation That is why this sentence has been adjourned a
number of times Unfortunately that matter is moving slowly. Nlr Arnstein has great
anxiety over the sentence possibiiities and the patience of the United States Attorney’s
Office in this district is waningl so all parties felt it was best to move forward. However it
should be clear to the Court, that Mr. Arnstein was ready willing and able to cooperate

17

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 19 of 23

in any manner requested by the Government. This was motivated by Mr. Arnstein’s
desire to right his Wrong. Clearly he would have been seeking leniency but that Was not
his primary motivation He is remorseful, contrite and quite frankly extraordinarily

worried about his future

When considering the other factors delineated in 3553(a) in particular subsection

(2)(B) concerning deterrence Mr. Arnstein is unquestionably deterred from engaging in
any similar conduct in the future His arrest, conviction the restrictions placed on his life
and facing a sentence has clearly adequately deterred from any future similar or in fact
any criminal conduct As far as general deterrence Mr. Arnstein's arrest conviction and
loss of reputation serves as a deterrence to the general pubiic and/or any individual
who faced with similar circumstances would act in the manner or take similar action that
Mr. Arnstein took. lVlr. Arnstein's reputation and ability to conduct business has been
severely effected by his convictionl He has had difficulty getting business insurance
his sales have dropped because potential customers are have been deterred from
doing business with him because of the fear that he will not be able to deliver the items
they have ordered Suppliers which traditionally sent goods without payment want
payment up front now because they to fear that if Mr. Arnstein is incarcerated the
company will close and will not get paid. Without question the collateral consequences
of this conviction have been devastating to lVir. Arnstein Additionally iVlr. Arnstein
serves no threat to the general public, he is not in need of any rehabilitation or
additional education

When considering 3553a)(6) l endeavored to look at similar cases in this district

18

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 20 of 23

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 21 of 23

There is dearth of such cases however there is a matter that has some similarity. in _L§
v. Lichterman 15-cr-302 a matter that was before the Hon John Koet| the defendant
issued fraudulent court orders forged emaiis purporting to be written by an attorney
threatening legal action bordering on extortion and when the attorney discovered the
forgeries the defendant threatened to ruin the attorney’s reputation and that of his
family Unlike lVir. Arnstein that defendant did not resolve his matter pre-indictment and
pled guilty only after being indicted Although that defendants conduct was much more
egregious than Nlr Arnstein's, the guidelines comported with the guideline suggested by
the defense in this matter. Notably in that matter, Probation Department did not
enhance his guidelines two (2) levels pursuant to USSG 2J1.2(b)(3) as done in this
case. Without question the conduct perpetrated in that case was far more egregious
then committed by Mr. Arnstein, yet the Court sentenced that defendant to a period of
home confinement and $3,000 fine l understand every matter is different and the
Court is not bound by this and unquestionably l with great reverence respect the
independence of this Court to make its own judgement

l have enclosed and previously referenced several letters from both former and
current employees (see Exhibit C) and they all recount several points The first is that
lVlr. Arnstein’s presence guidance and leadership is essential to the operation of this
business that they were aware of the difficulties he faced as a result of the actions of
Telang Additionally they tell the Court that l'vlr. Arnstein who has over twenty five (20)
employees treats them like family They are well paid and cared for. lVlr. Arnstein ‘s
incarceration would have devastating effect on all of them. l have separated out one
letter for the Court to consider (Exhibit l). Mr. Arnstein’s business has an office in Sri

19

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 22 of 23

Lanka. Sri Lanka is an impoverished company He has eleven (11) employees in Sri
Lanka. in the letter addressed to the Court they indicate that they and the lies of their
families are dependent on Mr. Arnstein. He pays these folks a living wage which they
may not be able to attain anywhere else He provides them with leadership and
support Additionally lVlr. Arnstein contributes to local schools hospitals and
orphanages. His employees were aware of the cyber terrorism campaign being
perpetrated against this company and that but even though this action caused revenues
to decline lVlr. Arnstein kept them employed They characterize his conduct as “sav(ing)
our lives and protecti(ng) ourjobs" They state that lVlr. Arnstein as an individual who
makes them safe We ask the court to take these powerful and heartfelt statements
into account when considering his fate These individuals and their families are

dependent on l\/lr. Arnstein’s ability to work and pay them

Conclusion

Michael Arnstein made a terrible error one which we recognizes goes to the
heart of the justice system, a place which we who work in hold sacred He did this not
for economic gain or as an affirmative act to harm someone Prior to committing these
acts he tried at great expense pain and time to work within the system but when he
could not, his judgement failed him and resorted to a criminal act. He suffers the
ignominy of being a convicted felon, his business stands to be possibly lost upon
incarceration and his name and credit has been thrown in the trash. We ask the Court

to consider this and sentence Mr. Arnstein to a non-incarceratory sentence .

20

Case 1:17-cr-00570-ALC Document 29 Filed 10/11/18 Page 23 of 23

l thank the Court for considering this lengthy submission and the annexed

exhibits

STEVEN L. BROUNSTE|N

21

